          Case 3:20-cv-01596-WHO Document 3 Filed 03/04/20 Page 1 of 3



                         ~--~=·      - - - - - · · - - - - - ·- - - - - - - - - - - - - - ,
1    Steve Wilson Briggs
     4322 Chico Ave.,
2
     Santa Rosa, CA 95407
3    510 200,3763                                               F
     snc.steve@gmail.com
4                                                               MAR -4 2020
     PLAINTIFF In Propria Persona
5                                                              SUSAN Y. SOONG
                                                           CLERK, U.S. DISTRICT COURT
6                                                         NORTH DISTRICT OF CALIFOl~Nlt

7                                                                                     WHo
8                                 UNITED STATES DISTRICT COURT
9                            NORTHERN DISTRICT OF CALIFORNIA
10    STEVE WILSON BRIGGS
11                     Plaintiff,
12                           vs                           DR. MORGAN MARCHBANKS,
13    JAMES CAMERON; et al                                IN SUPPORT OF PLAINTIFF'S
14                    Defendants                                    COMPLAINT
15
16                   DECLARATION OF DR. MORGAN MARCHBANKS,
17        IN SUPPORT OF PLAINTIFF STEVE WILSON BRIGGS' COMPLAINT
18     My name is Dr. Morgan M archbanks and I declare the following:
19       I am over 18, and not a p·arty of this action.
20       I am a resident of Sonom·a County, where the mailing took place.
21       My address is 346 Major Dr., Santa Rosa, CA 95403.
22       Between January 17, 202 0 and January 30, 2020, I received numerous emails and texts
23 from Steve Wilson Briggs (P laintiff in this action) requesting that I enter certain email
24 addresses into my computer 's Internet Explorer browser and my computer's Google
25 Chrome browser. These web addresses were located on the Internet Archive and all started
26 with the prefix "https://web.archive.org/web/*/".
27       On each of these occasions, I did as Mr Briggs requested.
28        I then observed that both of these browsers went to web addresses that were NOT the



                                                  1
                       DECLARATION OF DR. MORGAN MARCHBANKS
                 Case 3:20-cv-01596-WHO Document 3 Filed 03/04/20 Page 2 of 3
•   I




        1   web addresses that I entered into my browser. The web browsers did this on each website
        2   that I entered into these browsers, except for three of the web addresses (which I will
        3   describe later).
        4         With the exception of the three web addresses each of the web addresses that r entered
        5   into my browsers (Internet Explorer and Google Chrome) went to addresses that had what
        6   appeared to be a year number (e.g. "2017") connected to an asterisk; such as "2017*". On
        7   all of the web addresses in question, this element (the year and asterisk) were not in the web
        8   address that I entered into my browsers.
        9         On Febrnary 24, 2020, Steve Wilson Briggs emailed me a copy of the Complaint he
    10 intended to file in this matter. The way Plaintiff Steve Wilson Briggs described how the
    11 web browsers directed to, and displayed, URLs (web addresses) that were not the web
    12 addresses that were entered into the browser, on page 102 to 115 of the Complaint, was
    13 precisely the experience that I had with these web addresses.
    14            On many of the occasions that Mr Briggs texted and emailed web addresses (or URLs)
    15 for me to examine in my browsers, he frequently drove to my house later that same evening
    16 or the next day, to examine, with me, how the browsers behaved when the web addresses
    17 were entered into the browser.
    18              The three web addresses that did not both go to web addresses with the "conjoined
    19 year and asterisk" were
    20          1. "https://web.archive.org/web/* /www.jackchaos.com",           which       went       to
    21              "https://web.archive.org/web/2016*/www.jackchaos.com" on Internet Explorer, but
    22              went to "https://web.archive.org/web/20000302063433/http://www.jackchaos.com/"
    23              with my Google Chrome browser;
    24          2. And         "https://web.archive.org/web/*/www.avatarmovie.com"           went       to
    25              "https://web.archive.org/web/20151223041855/http://www.mtv.com/news/1535402/titanic-
    26              mastermind-james-camerons-king-size-comeback-two-sci-fi-trilogies/" on both Internet
    27              Explorer and Google Chome.
    28          3. And         "https://web.archive.org/web/*/www.explorepandora.com"         went      to
    '----'-----------------···-·-·------------------~
                                                   2
                                DECLARATION OF DR. MORGAN MARCHBANKS
 /          Case 3:20-cv-01596-WHO Document 3 Filed 03/04/20 Page 3 of 3
                                     {~                                      j




/ ~ ---------- ~
  1
  2
                https://web.archive.org/web/20151223041855/http://www.mtv.com/news/1535402/ti
                tanic-mastermind-james-camerons-king-size-comeback-two-sci-fi-trilogies/ on both
  3             Internet Explorer and Google Chome.
  4
  5           I declare under penalty of perjury under the laws of the United States of America that
  6    the foregoing is true and correct.
  7                                                                              l

  8       Dated: __M=a!.!..lrc~h!....,.3u.,-=<2~02~0,!___   Signed~~,,[)
  9                                                              ~organ Marchbanks
  10
  11
  12
  13
  14
  15
  16

  17
  18
  19
  20

  21
  22
  23

  24

  25

  26
  27
  28



                                                             3
                                . DECLARATION OF DR. MORGAN MARCHBANKS
